Bakewell, J.,
delivered the opinion of the court.
This action is by the plaintiff, as sub-contractor, against Woods and Barnes, original contractors, and “ The Board of President and Directors of the St. Louis Public Schools,” owner, to enforce a mechanic’s lien.
The casé being submitted to the court, judgment was given for plaintiff against the defendants Woods and Barnes, and in favor of the other defendant, the Board of President and Directors of the St. Louis Public Schools. The plaintiff having duly excepted to the action of the court helow, in striking out his reply to the separate answer of defendant, the Board of President and Directors of the St. Louis Public Schools, in refusing an instruction asked by him, and in overruling his motion for a new trial, the cause is brought here by writ of error. “
The only question presented for decision is whether or no a public school building, erected and used exclusively for *150purposes of public education, is subject to a mechanic’s; lien for-materials furnished to the contractor, under the statute relating to mechanic’s liens.
It is quite clear that it is not. The decisions of the-Supreme Court have restricted the terms of the general act to buildings, etc., belonging to private individuals. The-question as to school-houses is expressly decided in Abercrombie v. Ely, 60 Mo. 23. The judgment of the Circuit-Court is affirmed.
The other judges concur.